Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 10/20//2022 for application number 17/090,490. Claims 1, 3-4, 7, 10, 12, 17, 21-22, 24, and 29-30 have been amended. Claims 6, 16, and 23 are cancelled. Applicant’s amendments have overcome the 35 USC § 112 rejections identified in the previous office action. Claims 1-5, 7-15, 17-22, and 24-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 7-9, 12-15, 17-22, 24-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (WO 2019049096 A1; hereinafter ”Grant” ) in view of Guo et al. (US 20190297603 A1; hereinafter ”Guo” ).

Regarding claim 1, Grant discloses a method for wireless communication at a user equipment (UE), comprising: 
transmitting an uplink reference signal to an access network node via a first beam; receiving, from the access network node, a transmission configuration indication state of a set of transmission configuration indication states that are based at least in part on the uplink reference signal, the transmission configuration indication state indicating the first beam (P. 58, Lines 13-15: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation…The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB (= an access node) on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure. Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI. In this way, when TCI is signalled in DCI (indicates receiving TCI state) at a later point in time for the purposes of either DL or UL beam indication (indicating the first beam), the associated UL RS provides the UE with the needed spatial QCL reference; this indicates transmitting a set of SRS (uplink reference signals) to an access node, the access node makes measurements using those reference signals and associates a TCI state to each SRS based on the measurements; thus, each SRS resource of a set of SRS resources corresponds to a TCI state of a set of TCI states, and the TCI state associated with the SRS identifies a first beam on which the SRS was transmitted by the UE.); and 
receiving downlink data from the access network node on a downlink channel based at least in part on the transmission configuration indication state (P. 7, Lines 10-13: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements; thus gNB transmits PDSCH (= downlink data) based at least in part on the UL RS.).
Grant further discloses a reciprocal QCL relationship between the downlink reference signal and uplink reference signal (P. 6, Lines 8-10: Reciprocal can mean, for example,…or that reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS from the UE.).
But Grant does not explicitly disclose receiving downlink data from the access network node on a downlink channel via the first beam based at least in part on the transmission configuration indication state.
However, in the same field of endeavor, Guo discloses determining the Rx beam for receiving a downlink channel based on the signaled SRS resource ID contained in the configured TCI state ([0343] Therefore, using uplink signal (e.g., SRS) to train the beam pair links would use less resources than using downlink signals (e.g., CSI-RS or SSB); [0344] After beam pair link training, the gNB can indicate which beam pair link may be used for downlink transmission by signaling one or more SRS resources ID (indicating a correspondence between an uplink reference signal and a beam). The UE can figure out the Rx beam based on the signaled SRS resource IDs. For example, for a UE with beam correspondence, the UE can use the Rx beam(s) that corresponds to the Tx beam(s) that are used to transmit the SRS resources signaled by the gNB; [0346] When one UE is configured with a TCI-state for PDSCH transmission and the configured TCI-state contains one or more SRS resource IDs for spatial Rx parameter, the UE may assume the DM-RS ports in the PDSCH transmission are spatial quasi co-located with the indicated SRS resource(s) contained in the configured TCI-State; [0348] In one embodiment, the SRS resources that can be configured as spatial Rx parameters are the SRS resources used for UL beam management.). Although Guo teaches a configured TCI state indicating QCL relationship between uplink and downlink reference signals, a skilled artisan can apply this teaching to the case of a received TCI state indicating QCL relationship between uplink and downlink reference signals, because defining what the TCI state indicates does not depend on whether the TCI state is configured by higher layers or received in a DCI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant, based on the above teaching from Guo, to derive “transmitting an uplink reference signal to an access network node via a first beam and receiving downlink data from the access network node on a downlink channel via the first beam based at least in part on the transmission configuration indication state”, and thus obtain the limitations of claim 1, because when reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS from the UE, the UE may infer, based on the presence of the QCL indication via SRS resource ID in the received TCI state, that the base station will schedule a DL transmission on the same beam that was used to receive the SRS from the UE (as described in the specification paragraph [0090]). The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by employing the reciprocal QCL relationship between UL RS and DL RS in order to identify the beam to receive a downlink channel.

Regarding claim 2, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses wherein the uplink reference signal serves as a reference signal resource of the transmission configuration indication state (P. 58, Lines 13-15: Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.).  

Regarding claim 3, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration indication state indicates a quasi-collocation (QCL) relationship between the uplink reference signal and one or more reference signals of the downlink channel (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation.). 

Regarding claim 4, Grant and Guo disclose the limitations of claim 3 as set forth, and Grant further discloses wherein the QCL relationship comprises a spatial relationship between one or more first antenna ports used to receive the uplink reference signal and one or more second antenna ports used to transmit the downlink data (P. 57, Lines 26-29: It could also mean that ports of the transmitted uplink reference signal (PUSCH/PUCCH DMRS or SRS) are reciprocally and spatially quasi-co-located with the ports of the DL RS; P. 50, Line 20: The notion of DMRS port groups is relevant only for PDSCH (= downlink data).).    

Regarding claim 5, Grant and Guo disclose the limitations of claim 2 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation.), 
the downlink channel comprises a physical downlink shared channel (P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).), and
a set of downlink reference signals comprise a demodulation reference signal of a physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).

Regarding claim 7, Grant and Guo disclose the limitations of claim 3 as set forth, and Grant further discloses wherein the transmission configuration indication state further indicates a QCL relationship between a channel state information reference signal and the one or more reference signals of the downlink channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).).

Regarding claim 8, Grant and Guo disclose the limitations of claim 7 as set forth, and Guo further discloses a configured TCI state indicating QCL relationship between uplink and downlink reference signals, wherein the QCL relationship between the uplink reference signal and the one or more reference signals of the downlink channel comprises a QCL-TypeD relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the downlink channel comprises one of a QCL-TypeA relationship, a QCL-TypeB relationship, or a QCL- TypeC relationship ([0344] After beam pair link training, the gNB can indicate which beam pair link may be used for downlink transmission by signaling one or more SRS resources ID (indicating a correspondence between an uplink reference signal and a beam). The UE can figure out the Rx beam based on the signaled SRS resource IDs. For example, for a UE with beam correspondence, the UE can use the Rx beam(s) that corresponds to the Tx beam(s) that are used to transmit the SRS resources signaled by the gNB; [0346] When one UE is configured with a TCI-state for PDSCH transmission and the configured TCI-state contains one or more SRS resource IDs for spatial Rx parameter, the UE may assume the DM-RS ports in the PDSCH transmission are spatial quasi co-located with the indicated SRS resource(s) contained in the configured TCI-State; [0348] For DM-RS of PDSCH, DM-RS of PDCCH or a CSI-RS resource, the UE can expect a TCI-State indicates one of the following quasi co-location type(s): “QCL-TypeA” with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, “QCL-TypeD” with a SRS resource in an SRS resource set configured with higher layer parameter SRS-SetUse being set to “beamManagement.”; thus TCI state indicating QCL relationship between the uplink reference signal and the one or more reference signals of the downlink channel.). 
A skilled artisan can apply this teaching to the case of a received TCI state indicating QCL relationship between uplink and downlink reference signals, because defining what the TCI state indicates does not depend on whether the TCI state is configured by higher layers or received in a DCI.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (QCL-TypeA relationship) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, Grant and Guo disclose the limitations of claim 7 as set forth, and Grant further discloses wherein the QCL relationship comprises a radio resource control configuration (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 12, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration information state is received from the access network node in a downlink control information message (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference).

Regarding claim 13, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration indication state is part of a set of transmission configuration indication states configured by a radio resource control (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 14, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses concurrently modifying uplink and downlink beam configurations based on the transmission configuration indication state (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 58, Lines 25-27: For use case (2), the UE adjusts its spatial Rx configuration such that it is reciprocal to the spatial Tx configuration associated witi1 the UL RS (SRS) contained in the TCI state signalled over DCI in a DL grant.). 

Regarding claim 15, Grant and Guo disclose the limitations of claim 1 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference.).

Regarding claim 17, Grant discloses a method for wireless communication at an access network node, comprising: 
receiving an uplink reference signal from a user equipment (UE) via a first beam; configuring a set of transmission configuration indication states, the set of transmission configuration indication states including at least one transmission configuration indication state based at least in part on the received uplink reference signal, the at least one transmission configuration indication data indicating the first beam (P. 58, Lines 13-15: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation…The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB (= an access node) on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure. Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI. In this way, when TCI is signalled in DCI (indicates receiving TCI state) at a later point in time for the purposes of either DL or UL beam indication (indicating the first beam), the associated UL RS provides the UE with the needed spatial QCL reference; this indicates an access node receiving a set of SRS (uplink reference signals) from a UE, the access node makes measurements using those reference signals and associates a TCI state to each SRS based on the measurements; thus, each SRS resource of a set of SRS resources corresponds to a TCI state of a set of TCI states, and the TCI state associated with the SRS identifies a first beam on which the SRS was transmitted by the UE.);); and 
scheduling a physical downlink shared channel based at least in part on the at least one transmission configuration indication state associated with the received uplink reference signal (P. 7, Lines 10-13: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI states); thus gNB transmits PDSCH (= downlink data), based on previous SRS (uplink reference signal)) measurements, which provided the TCI state corresponding a particular SRS (= a particular UL RS); scheduling a PDSCH based on the at least one TCI state associated with the received uplink SRS  is implied in order to transmit it).    
Grant further discloses a reciprocal QCL relationship between the downlink reference signal and uplink reference signal (P. 6, Lines 8-10: Reciprocal can mean, for example,…or that reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS from the UE.).
But Grant does not explicitly disclose scheduling a physical downlink shared channel communication via the first beam based at least in part on the at least one transmission configuration indication state associated with the received uplink reference signal.
However, in the same field of endeavor, Guo discloses a UE determining the RX beam for receiving a downlink channel based on the signaled SRS resource ID contained in the configured TCI state ([0343] Therefore, using uplink signal (e.g., SRS) to train the beam pair links would use less resources than using downlink signals (e.g., CSI-RS or SSB); [0344] After beam pair link training, the gNB can indicate which beam pair link may be used for downlink transmission by signaling one or more SRS resources ID (indicating a correspondence between an uplink reference signal and a beam). The UE can figure out the Rx beam based on the signaled SRS resource IDs. For example, for a UE with beam correspondence, the UE can use the Rx beam(s) that corresponds to the Tx beam(s) that are used to transmit the SRS resources signaled by the gNB; [0346] When one UE is configured with a TCI-state for PDSCH transmission and the configured TCI-state contains one or more SRS resource IDs for spatial Rx parameter, the UE may assume the DM-RS ports in the PDSCH transmission are spatial quasi co-located with the indicated SRS resource(s) contained in the configured TCI-State; [0348] In one embodiment, the SRS resources that can be configured as spatial Rx parameters are the SRS resources used for UL beam management.). Although Guo teaches a configured TCI state indicating QCL relationship between uplink and downlink reference signals, a skilled artisan can apply this teaching to the case of a received TCI state indicating QCL relationship between uplink and downlink reference signals, because defining what the TCI state indicates does not depend on whether the TCI state is configured by higher layers or received in a DCI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant, based on the above teaching from Guo, to derive “scheduling a physical downlink shared channel communication via the first beam based at least in part on the at least one transmission configuration indication state associated with the received uplink reference signal”, and thus obtain the limitations of claim 17, because when reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS from the UE, the UE may infer, based on the presence of the QCL indication via SRS resource ID in the received TCI state, that the base station has scheduled a DL transmission on the same beam that was used to receive the SRS from the UE (as described in the specification paragraph [0090]). The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by employing the reciprocal QCL relationship between UL RS and DL RS in order to identify the beam to receive a downlink channel.


Regarding claim 18, Grant and Guo disclose the limitations of claim 17 as set forth, and Grant further discloses transmitting the at least one transmission configuration indication state associated with the received uplink reference signal to the UE (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.); and 
transmitting, on the scheduled physical downlink shared channel, downlink data to the UE based at least in part on the at least one transmission configuration indication state (P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= physical downlink shared channel)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).).      

Regarding claim 19, Grant and Guo disclose the limitations of claim 18 as set forth, and Grant further discloses wherein the at least one transmission configuration indication state is transmitted to the UE in a downlink control information message (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference).  

Regarding claim 20, Grant and Guo disclose the limitations of claim 17 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal and serves as a reference signal resource of the transmission configuration indication state associated with the received reference signal comprising a demodulation reference signal of the physical downlink shared channel (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state); P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).

Regarding claim 21, Grant and Guo disclose the limitations of claim 18 as set forth, and Grant further discloses wherein the transmission configuration indication state indicates a quasi-collocation (QCL) relationship between the uplink reference signal and one or more reference signals of the physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state); P. 58, Lines 13-15: The particular SRS (an uplink reference signal) that is associated with the TCI state can be based on a prior measurement at the gNB on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure; P. 5, Lines 4-5: SRS is an uplink reference signal transmitted from the UE).  

Regarding claim 22, Grant and Guo disclose the limitations of claim 21 as set forth, and Grant further discloses wherein the QCL relationship comprises a spatial relationship between one or more first antenna ports used to receive the uplink reference signal and one or more second antenna ports used to transmit the downlink data on the physical downlink shared channel (P. 57, Lines 26-29: It could also mean that ports of the transmitted uplink reference signal (PUSCH/PUCCH DMRS or SRS) are reciprocally and spatially quasi-co-located with the ports of the DL RS; P. 50, Line 20: The notion of DMRS port groups is relevant only for PDSCH (= downlink data).).  

Regarding claim 24, Grant and Guo disclose the limitations of claim 17 as set forth, and Grant further discloses wherein the transmission configuration indication state further indicates a QCL relationship between a channel state information reference signal and the one or more reference signals of the physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).). 

Regarding claim 25, Grant and Guo disclose the limitations of claim 24 as set forth, and Guo further discloses a configured TCI state indicating QCL relationship between uplink and downlink reference signals, wherein the QCL relationship between the uplink reference signal and the one or more reference signals of the physical downlink shared channel comprises a QCL-TypeD relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the physical downlink shared channel comprises one of a QCL-TypeA relationship, a QCL-TypeB relationship, or a QCL-TypeC relationship ([0344] After beam pair link training, the gNB can indicate which beam pair link may be used for downlink transmission by signaling one or more SRS resources ID (indicating a correspondence between an uplink reference signal and a beam). The UE can figure out the Rx beam based on the signaled SRS resource IDs. For example, for a UE with beam correspondence, the UE can use the Rx beam(s) that corresponds to the Tx beam(s) that are used to transmit the SRS resources signaled by the gNB; [0346] When one UE is configured with a TCI-state for PDSCH transmission and the configured TCI-state contains one or more SRS resource IDs for spatial Rx parameter, the UE may assume the DM-RS ports in the PDSCH transmission are spatial quasi co-located with the indicated SRS resource(s) contained in the configured TCI-State; [0348] For DM-RS of PDSCH, DM-RS of PDCCH or a CSI-RS resource, the UE can expect a TCI-State indicates one of the following quasi co-location type(s): “QCL-TypeA” with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, “QCL-TypeD” with a SRS resource in an SRS resource set configured with higher layer parameter SRS-SetUse being set to “beamManagement.”; thus TCI state indicating QCL relationship between the uplink reference signal and the one or more reference signals of the downlink channel.). 
A skilled artisan can apply this teaching to the case of a received TCI state indicating QCL relationship between uplink and downlink reference signals, because defining what the TCI state indicates does not depend on whether the TCI state is configured by higher layers or received in a DCI.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (QCL-TypeA relationship) which anticipates the genus (MPEP 2131.02).

Regarding claim 26, Grant and Guo disclose the limitations of claim 24 as set forth, and Grant further discloses wherein the QCL relationships comprises a radio resource control configuration (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 28, Grant and Guo disclose the limitations of claim 17 as set forth, and Grant further discloses concurrently changing downlink and uplink beam indications based at least in part on the transmission configuration indication state (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 58, Lines 25-27: For use case (2), the UE adjusts its spatial Rx configuration such that it is reciprocal to the spatial Tx configuration associated witi1 the UL RS (SRS) contained in the TCI state signalled over DCI in a DL grant.).

Claim 29 is rejected on the same grounds set forth in the rejection of claim 1. Claims 29 recites similar features as in claim 1 from the perspective of an apparatus for a UE. Grant further discloses an apparatus for a UE, comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the apparatus to perform the recited operations (Fig. 5: Processing circuitry 538 in UE 530).

Claim 30 is rejected on the same grounds set forth in the rejection of claim 17. Claims 30 recites similar features as in claim 17 from the perspective of an apparatus for a base station. Grant further discloses an apparatus for a base station, comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the apparatus to perform the recited operations (Fig. 5: Processing circuitry 528 in Base station 520).

Claim 31 is rejected on the same grounds set forth in the rejection of claim 2. Claims 31 recites similar features as in claim 2 from the perspective of an apparatus for a UE.

Claims 10-11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Guo, and further in view of Park et al. (US 20200267571 A1; hereinafter ”Park”).

Regarding claim 10, Grant and Guo disclose the limitations of claim 7 as set forth, and Grant further discloses receiving the channel state information reference signal from the access network node; and configuring QCL relationship between PDSCH DMRS and CSI-RS (Grant P. 40, Lines 19-21: the UE is configured to use the adjusted spatial Rx configuration to receive one or more of: PDCCH, PDSCH, SSB, TRS, PTRS, and CSI-RS; P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).
But Grant and Guo do not explicitly disclose determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal; and decoding the downlink data based at least in part on the quantity of channel estimation parameters determined from the channel state information reference signal.
However, in the same field of endeavor, Park discloses determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival); and
decoding the downlink data based at least in part on the quantity of channel estimation parameters determined from the channel state information reference signal ([0214] To decode the PDSCH according to a detected PDCCH with the DCI intended for the UE and given serving cell, the UE may be configured with a list of up to M TCI-state configurations in the higher layer parameter PDSCH-Config. M relies on UE capability; [0444] First, the UE receives transmission configuration indication (TCI) state information related to QCL indication for at least one downlink reference signal (DL RS) (i.e., CSI-RS) from the base station via RRC signaling (S1410); [0446] The UE receives, from the base station, a physical downlink shared channel (PDSCH) including the data based on one or more QCL indications (S1430) (indicates decoding downlink data based on QCL relationship); [0449] At least one QCL indication except for the spatial QCL indication may include at least one of delay spread, average delay, doppler spread, or Doppler shift.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant and Guo as applied to claim 7, based on the above teaching from Park, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to decode downlink data based on channel estimation parameters.

Regarding claim 11, Grant, Guo, and Park disclose the limitations of claim 10 as set forth, and Park further discloses wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival).

Regarding claim 27, Grant and Guo disclose the limitations of claim 17 as set forth, and Grant further discloses configuring the at least one transmission configuration indication state based at least in part on the quantity of channel estimation parameters determined from the uplink reference signal (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.).
But Grant and Guo do not disclose determining a number of channel estimation parameters based at least in part on the uplink reference signal, wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread.  
However, in the same field of endeavor, Park discloses determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival),
wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread ([0449] At least one QCL indication except for the spatial QCL indication may include at least one of delay spread, average delay, doppler spread, or Doppler shift.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant and Guo as applied to claim 17, based on the above teaching from Park, to derive the limitations of claim 27, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by defining channel estimation parameters in order to decode downlink data based on these parameters.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Regarding claim 1, the applicant argues (remarks, P. 9) that  “Guo further states that "[t]he UE can figure out the Rx beam based on the signaled SRS resource IDs." Id. ,¶ [0344]. Guo goes on to describe that "for a UE with beam correspondence, the UE can use the Rx beam(s) that corresponds to the Tx beam(s) that are used to transmit the SRS resources signaled by the gNB." Id. However, a UE figuring out an Rx beam based on a Tx beam is not the same as a UE "transmitting an uplink reference signal ... via a first beam," Therefore, the features of Guo are not the same those recited in amended independent claim 1.”
The examiner respectfully disagrees. The specification paragraph [0090] states, “the QCL relationship may be a spatial relationship between antenna ports of the base station used to receive the SRS and antenna ports of the base station used to transmit DL data on the PDSCH. The UE may use the QCL indication to identify the beam selected by the base station for DL transmissions to the UE. In some implementations, the UE may infer, based on the presence of the QCL indication in the received TCI state, that the base station has or will schedule a DL transmission on the same beam that was used to receive the SRS from the UE.”
As described in this office action, Grant discloses (P. 6 and p. 58) DL beam indication for reciprocity based operation, wherein reciprocal can mean that reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS from the UE. Furthermore, Guo (paragraphs [0343], [0344], [0346], and [0348]) discloses determining the Rx beam for receiving a downlink channel based on the signaled SRS resource ID contained in the TCI state. Therefore, when reciprocal spatial QCL holds between the DL RS received at the UE and the transmitted UL RS (= SRS) from the UE, the UE may infer, based on the presence of the QCL indication in the received TCI state via resource ID, that the base station will schedule a DL transmission on the same beam that was used to receive the SRS from the UE.
The same reasoning applies to claims 17, and 29-30 mutatis mutandis. Claims 1, 17, and 29-30 are rejected accordingly.

Regarding claim 8, the applicant argues (remarks, p. 13) that “Guo's description that "the SRS resource that can be configured as spatial Rx parameters are SRS resources in SRS resource sets with higher layer parameter SRS-SetUse being set to 'BeamManagement' ," (See id) indicates a TCI state configured for the UE, as opposed to a received TCI state. Therefore, Guo cannot be relied on the teach or suggest the features of dependent claim 8.”
The examiner respectfully disagrees. Although Guo teaches a configured TCI state indicating QCL relationship between uplink and downlink reference signals, a skilled artisan can apply this teaching to the case of a received TCI state indicating QCL relationship between uplink and downlink reference signals, because defining what the TCI state indicates does not depend on whether the TCI state is configured by higher layers or received in a DCI.
The same reasoning applies to claim 27 mutatis mutandis. Claims 8 and 27are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cao et al. (US 20210391899 A1) – Establishing an association between a reference signal, a beam, and a TCI state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471